                        Case 3:19-cv-04717-JSC Document 10 Filed 08/16/19 Page 1 of 1




            I

           2
                                                UNITED STATES DISTRICT COURT
            J
                                            NORTHERN DISTRICT OF CALIFORNIA
           4

            5
                City and County of San Francisco and
            6                                                           Case No.   C   3:19-CV-4717
                County of Santa Clara,
            7                                                           CONSENT OR DECLINATION
                                        Plaintiff(s)                    TO MAGISTRATE JUDGE
            8             v.                                            JURISDICTION
                U.S. Citizenship and Immigration
            9
                Services, et al.
                                         Defendant(s).
           10


           ll   INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if you are the party)
                or the party you represent (ifyou are an attorney in the case) choose(s) to consent or decline magistratejudge
           t2   jurisdiction in this matter. Sign this form below your selection.
      rs
LC         t3
3.b
\J=
                    n   Consent to Magistrate Judge Jurisdiction
etB
 o a\      t4
!q-
 iaO                    In accordance with the provisions of 28 U.S.C. $ 636(c), I voluntarily consent to have a
t-t o
o'E l5          United States magistrate judge conduct all further proceedings in this case, including trial and
gi;             entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
-sx
u't -      l6   United States Court of Appeals for the Ninth Circuit.
oc)
trt        l7
     z                  OR
           l8
                    E   Decline Magistrate Judge Jurisdiction
           l9
                        In accordance with the provisions of 28 U.S.C. $ 636(c), I decline to have a United States
           20
                magistrate judge conduct all further proceedings in this case and I hereby request that this case
           21
                be reassigned to a United States district judge.

           22
                                                                              Julia B. Spiegel, Deputy County Counsel
           z5
                DATE: August 16,2019                                 NAME:
                                                             COT]NSEL FOR
                                                                              County of Santa Clara
           24                                                (oR "PRO SE'):

           25


           26

           27

           28
